Continuing Abatement Order filed August 1, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00167-CV
                                  ____________

                       VONDA BARNHART, Appellant

                                       V.

             SYLVIA MORALES AND LUIS PEREZ, Appellees


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-17655

                  CONTINUING ABATEMENT ORDER

      This is an appeal of a judgment in favor of Sylvia Morales and Luis Perez.
On March 21, 2013, this court abated the case because notice was filed that Santa
Fe Auto Insurance Company, which insures appellant, had been placed into
receivership by the State of Texas. Subsequently, this court learned that Santa Fe
Auto Insurance Company was declared insolvent and placed into liquidation by the
419th District Court of Travis County, Texas in cause no. D-1GV-13-000204.
       The Guaranty Act imposes an automatic six-month stay of this proceeding.
Tex. Ins. Code § 462.309. Accordingly, we stay this appeal. The abatement of this
appeal is continued until October 5, 2013, or until further order of this court.

       For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until October 6, 2013, or further order
of this court.



                                   PER CURIAM